DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 17-21 of U.S. Patent No. 10,405,505. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a control system for use with a mechanized irrigation system comprising first conduit secured to a first span and second conduit secured to a second span/a plurality of conduits flexibly connected to plurality of connection points; a first drive tower, first drive motor and first drive tower controller/first processing system; second drive tower, second drive motor; a first motor control system wherein the first motor control system receives inputs and adjusts the operational status of the first drive motor; a second motor control system, wherein the second motor control system receives inputs and instructions and adjusts the operational status of the second drive motor; wherein the first and second motor control systems are configured to vary a drive motor characteristic in response to a drive command; wherein the drive motor characteristic is selected from the group of drive motor characteristics comprising: electrical  a drive control system/motor command system transmits drive commands to the first motor control system and the second motor control system/determines a target drive motor status and outputs a drive command to each drive motor to achieve the target drive motor status; wherein the drive control system/motor command system determines the commanded speed/target drive motor status based on detected input condition data; wherein the detected input condition data comprises data selected from the group of detected input condition data comprising wind speed and wind direction; wherein the drive control system configured to adjust a system parameter based on the commanded speed comprising alignment tolerance/motor command system determines a target drive motor status and outputs a drive command based on detected input condition data comprising alignment sensor data, except for a first drive wheel and second drive wheel and a second drive tower controller.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first drive wheel for the first drive motor of the first drive tower and a second drive wheel for the second drive motor of the second drive tower, since such drive wheels are well known in the center pivot irrigation art to move the drive towers.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second drive tower controller since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04.VI.B.  An additional second drive tower controller would provide redundancy if the first drive tower controller were to fail and then the second drive tower controller could be used.  Claims 1, 6-8, .
As to claim 6, see claim 17 of U.S. Patent No. 10,405,505.
As to claim 7, see claim 21 of U.S. Patent No. 10,405,505.
As to claim 8, see claim 8 of U.S. Patent No. 10,405,505.
As to claim 11, see claim 18 of U.S. Patent No. 10,405,505.
As to claim 14, see claims 19 and 20 of U.S. Patent No. 10,405,505.

Allowable Subject Matter
Claims 2-5, 9, 10, 12, 13 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Krieger et al ‘912 and Abts et al ‘671 disclose irrigation systems with speed and alignment sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752